EXHIBIT 10(a)

 

10-10-2007

 

BEMIS COMPANY, INC.

2001 STOCK INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2008)

 

1.                                      Purpose of Plan.

 

Under this Stock Incentive Plan (the “Plan”), the Company may grant both Options
and Equity Units to Employees and Directors.  The Plan is designed to enable the
Company and its Subsidiaries to attract, retain and motivate Participants by
providing them the opportunity to acquire equity ownership in the Company.

 

2.                                      Definitions.

 

The following defined terms are used in this Plan:

 

2.1                                “Board” means the Board of Directors of the
Company.

 

2.2                                “Broker Exercise Notice” means a written
notice pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer.

 

2.3                                “Change of Control Event” means an event
described in Section 10.1 (including a Code §409A Event as defined in
Section 10.2).

 

2.4                                “Code” means the Internal Revenue Code of
1986, as amended.

 

2.5                                “Committee” means the compensation committee
appointed under Section 3 to administer the Plan.

 

2.6                                “Common Stock” means the common stock of the
Company, par value $.10 per share, or the number and kind of shares of stock or
other securities into which such Common Stock may be changed in accordance with
Section 4.3.

 

2.7                                “Company” means Bemis Company, Inc., a
Missouri corporation.

 

2.8                                “Control Group” means the Company and any
trade or business under common control with the Company within the meaning of
Code §414(b) and (c).

 

2.9                              “Director” means a member of the Board.

 

2.10                          A Participant has a “Disability” if, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 12 months:

 

(a)                                 The Participant is unable to engage in any
substantial gainful activity, or

 

--------------------------------------------------------------------------------


 

(b)                                The Participant has received income
replacement benefits for a period of at least three months under a Participating
Employer’s accident and health plan.

 

2.11                          “Early Retirement” of an Employee means early
retirement under the Bemis Retirement Plan as in effect from time to time.

 

2.12                        “Employee” means each employee of the Company or any
Subsidiary.

 

2.13                        “Equity Unit” means a right granted to an Employee
or Director to receive a payment from the Company in the form of a share of
Common Stock, subject to terms established under Section 7.

 

2.14                          “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.15                        “Expiration Date” means the date an Option is
scheduled to expire and no longer be exercisable.

 

2.16                          “Fair Market Value” of a share of Common Stock as
of a particular day means the closing price of a share of the Company’s Common
Stock on the New York Stock Exchange on such day, or if no sale has been made on
such exchange on such day, on the last preceding day on which any such sale was
made.

 

2.17                          “Incentive Stock Option” means a right to purchase
Common Stock granted to an Employee pursuant to Section 6.1 that qualifies as an
“incentive stock option” within the meaning of Code § 422.

 

2.18                          “Non-Qualified Stock Option” means a right to
purchase Common Stock granted to an Employee or Director pursuant to Section 6.1
or 6.2 that does not qualify as an Incentive Stock Option.

 

2.19                          “Normal Retirement” of an Employee means normal
retirement under the Bemis Retirement Plan as in effect from time to time.

 

2.20                          “Officer” means an Employee who has been
designated by the Board to serve as an executive officer of the Company.

 

2.21                          “Option” means an Incentive Stock Option or a
Non-Qualified Stock Option.

 

2.22                          “Participant” means an Employee or Director who
has been designated as such.

 

2.23                          “Payment Date” is defined in Section 8.5.

 

2.24                        “Performance Period” means the period of time over
which Equity Units are earned or become vested.

 

2.25                          “Previously Acquired Shares” means shares of
Common Stock that are already owned by a Participant.

 

2

--------------------------------------------------------------------------------


 

2.26                          “Securities Act” means the Securities Act of 1933,
as amended.

 

2.27                          “Separation from Service” is defined in applicable
guidance under Code §409A, which generally provides that:

 

(1)                                 a Participant will be deemed to have a
Separation from Service only if the Participant ceases to perform any services
for the Company and other members of the Control Group, or the Participant
continues to provide only “insignificant” services;

 

(2)                                 service is “insignificant” if it is
performed at a rate that is no more than 20% of the average level of services
provided by the Participant for the preceding three full calendar years;

 

(3)                                 a bona fide leave of absence will not be
considered a Separation from Service for the first six months of such leave or
until the Participant no longer has a right to reemployment by statute or
contract, whichever is longer;

 

(4)                                 transfer to an employer in which the Company
or another member of the Control Group has at least 50% ownership interest is
not a Separation from Service; and

 

(5)                                 for purposes of determining benefits earned
by a Participant for service as a Director, Separation from Service occurs when
he or she ceases to be a Director.

 

2.28                          “Subsidiary” means any entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant equity interest.

 

2.29                          “Year” means the 12-month period ending each
December 31.

 

3.                                      Plan Administration.

 

The Plan shall be administered by the Board or by a Committee appointed by the
Board.  Any such Committee shall consist solely of not less than two members of
the Board who are considered (i) non-employee directors within the meaning of
Exchange Act Rule 16b-3 and (ii) outside directors within the meaning of Code §
162(m).  The Board or any such Committee shall have the following authority,
subject to the terms of the Plan:

 

(a)                               To determine which Employees and Directors
will be designated as Participants.

 

(b)                              To determine the terms of each Option including
the number of shares of Common Stock subject to the Option, the exercise price,
the terms under which the Option will vest or become exercisable, the Expiration
Date of the Option, and the period of time (if any) following Separation from
Service that the option may be exercised.

 

(c)                               To determine whether the Option will be
granted as an Incentive Stock Option or as a Non-Qualified Stock Option,
recognizing that Incentive Stock Options can be granted only to Employees and
not to non-employee Directors.

 

3

--------------------------------------------------------------------------------


 

(d)                              To determine the terms of each award of Equity
Units, including any performance goals or other requirements that must be met
for the underlying shares of Common Stock to be distributed.

 

(e)                               To modify the terms of any outstanding Option
or Equity Unit in any manner permitted by the Plan as then in effect, or to
cancel the Option or Equity Unit, subject to the following:

 

(1)                               Subject to Section 4.3, outstanding Options
granted under this Plan shall not be repriced.

 

(2)                               If the modification or cancellation adversely
affects a Participant, it will not apply to that Participant without his or her
consent, unless required by law or necessary to avoid adverse tax treatment.

 

(f)                                 To delegate to one or more Employees all or
any part of its authority under the Plan with regard to granting and
administering Options or Equity Units for persons who are not then subject to
the reporting requirements of Section 16 of the Exchange Act.  (However, Options
or Equity Units so granted generally will not qualify as “performance based
compensation” for purposes of Code § 162(m).)

 

(g)                              To exercise discretionary authority to construe
the terms of the Plan and to make all decisions and interpretations necessary to
operate the Plan.

 

4.                                      Shares Available for Issuance.

 

4.1                                Maximum Number of Shares Available.  Subject
to adjustment as provided in Section 4.3, the maximum number of shares of Common
Stock that will be available for issuance under the Plan will be 2,500,000
shares of Common Stock in addition to any shares of Common Stock which, as of
the date the Plan is approved by the shareholders of the Company, are reserved
for issuance under the Company’s 1994 Stock Incentive Plan and which are not
thereafter issued.

 

4.2                                Accounting for Incentive Awards.  Shares of
Common Stock that are issued under the Plan or are subject to outstanding
Options or Equity Units will be applied to reduce the maximum number of shares
of Common Stock remaining available for issuance under the Plan.  Any shares of
Common Stock that are subject to an Option or Equity Unit that lapses, expires,
is forfeited or for any reason is terminated unexercised or unvested will
automatically again become available for issuance under the Plan.  However,
shares withheld for the purpose of paying applicable withholding taxes will not
again become available for issuance under the Plan.

 

4.3                                Adjustments.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of

 

4

--------------------------------------------------------------------------------


 

securities available for issuance under the Plan and, in order to prevent
dilution or enlargement of the rights of the Participants, the number, kind and,
where applicable, exercise price of securities subject to outstanding Option or
Equity Units.

 

5.                                      Participation.

 

The Board or Committee may designate any Employee or Director as a Participant.

 

6.                                      Options.

 

6.1                                Grants to Employees.    The Board or
Committee may grant Options to Employees, subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Board or Committee in its sole discretion.  The Board or Committee may designate
whether an Option is to be considered an Incentive Stock Option or a
Non-Qualified Stock Option.  The aggregate number of shares on which Options may
be granted to any one Employee during any calendar year may not exceed 25% of
the total shares of Common Stock available for issuance under the Plan.  If an
Option granted to an Employee is canceled, said Option will nevertheless be
included in applying said 25% limit.

 

6.2                                Grants to Non-Employee Directors.  The Board
may grant Non-Qualified Stock Options to Directors who are not Employees,
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Board in its sole discretion.

 

6.3                                Exercise Price.  The per share price to be
paid upon exercise of an Option will be determined by the Board or Committee at
the time of the Option grant.  The per share price to be paid by a Participant
upon exercise of an Option will not be less than 100% of the Fair Market Value
of one share of Common Stock on the date of grant.

 

6.4                                Exercisability and Duration.  An Option will
become exercisable at such times and in such installments as may be determined
by the Board or Committee at the time of grant.  Unless otherwise determined by
the Board or Committee at the time of grant, the Expiration Date of each Option
will be 10 years from its date of grant.

 

6.5                                Payment of Exercise Price.  The total
purchase price of the shares to be purchased upon exercise of an Option will be
paid entirely in cash (including check, bank draft or money order); provided,
however, that the Board or Committee may allow such payments to be made, in
whole or in part, by tender of a Broker Exercise Notice, Previously Acquired
Shares, Attestation, or by a combination of such methods.  “Attestation” means
delivery by a Participant to the Company of a written affidavit of ownership of
Previously Acquired Shares having a Fair Market Value equal to the exercise
price of the Option in lieu of actual delivery of such Previously Acquired
Shares.  Upon receipt of such Attestation of Previously Acquired Shares, the
Company shall deliver to the Participant a stock certificate for the number of
Option shares so exercised, minus the number of Previously Acquired Shares
attested to in the written affidavit, and minus any shares required to cover tax
withholding obligations.

 

6.6                                Manner of Exercise.  An Option may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained in the Plan and in the agreement evidencing

 

5

--------------------------------------------------------------------------------


 

such Option, by delivery in person, by facsimile or electronic transmission or
through the mail of written notice of exercise to the Company (Attention: 
Secretary) at its principal executive office in Neenah, Wisconsin and by paying
in full the total exercise price for the shares of Common Stock to be purchased
in accordance with Section 6.5 of the Plan.  The Board or Committee may permit a
Participant to enter into a written plan pursuant to Exchange Act Rule 10b5-1
specifying the date or dates the Participant’s Options will automatically be
exercised.

 

7.                                      Equity Units.

 

7.1                              Grants.  An Employee or Director may be granted
one or more Equity Units under the Plan, and such Equity Units will be subject
to such terms and conditions, consistent with the other provisions of the Plan,
as may be determined by the Board or Committee.  The Board or Committee may
impose such restrictions or conditions, not inconsistent with the provisions of
the Plan, to the vesting of such Equity Units as it deems appropriate,
including, without limitation, that the Participant remain in the continuous
employ of the Company or any Subsidiary until the end of the Performance Period
established for said Equity Units or that the Participant or the Company (or any
Subsidiary or division thereof) satisfy certain performance goals or criteria
during the Performance Period.

 

7.2                              Payments.  Upon satisfaction of any applicable
restrictions or conditions for payment, each Equity Unit will be payable in the
form of a share of Common Stock (less any applicable tax withholding).  Payment
with respect to an Equity Unit will occur as soon as administratively feasible
in the Year after the Year in which the Performance Period for the Equity Unit
ends.  Each Equity Unit may (but is not required to) include the right to
receive periodic payments from the Company equivalent to the dividends paid on
the underlying Common Stock.  Any such dividend equivalents will be paid as of
the dates the dividends are paid.

 

7.3                              Holding Requirement Applicable to Grants Made
to Officers After November 30, 2002.  Equity Units granted to Officers after
November 30, 2002 are subject to the holding requirement of this section.  Upon
payment of such grants, half of the net shares issued after any required tax
withholding must be held and may not be transferred by the officer for at least
three years after the date any applicable restrictions or conditions for payment
were satisfied.  The other half of the shares may be sold or transferred
immediately.  The Company may adopt appropriate procedures to assure compliance
with the holding requirement, such as placing a legend on the share certificates
or retaining possession of the certificates until the three year holding period
expires.  If an Officer has a Separation from Service, the holding requirement
will no longer apply and the individual will be free to sell or transfer the
shares.  The holding requirement does not apply to grants made to individuals
who are not Officers, nor to grants made to Officers prior to December 1, 2002.

 

6

--------------------------------------------------------------------------------


 

8.                                      Effect of Separation from Service.

 

8.1                                Death or Disability.  If a Participant’s
Separation from Service occurs by reason of his or her death or Disability, then
the provisions of (a) and (b) shall apply:

 

(a)                               Options outstanding at the time of said
Separation from Service will not expire as a result of said Separation from
Service but rather will remain in effect for the remaining term of the Option. 
However, the Committee in its sole discretion may provide at the time it grants
an Option to a Participant that the Option will expire not later than a fixed
period of time after the Participant’s Separation from Service.

 

(b)                                All Equity Units then held by the Participant
will vest.  The Company will transfer to the Participant (or to the beneficiary,
legal representative, heir, or legatee of a deceased Participant) a number of
shares of Common Stock equal to the number of the Participant’s outstanding
Equity Units, reduced as provided in Section 9 to cover any applicable
withholding taxes.  Said transfer shall occur as of a date or dates determined
by the Committee which shall not be later than December 31 of the Year in which
the Participant died or was determined to have a Disability.  However, as
permitted by Code  §409A, in cases where a Participant’s death or Disability
occurred in October, November, or December, payment shall be considered timely
if made by the fifteenth day of the third month after the month in which the
Participant died or was determined to have a Disability.

 

8.2                                Separation from Service After Attaining
Applicable Age.  If a Participant’s Separation from Service occurs after he or
she has attained the applicable age specified in (a) and for a reason other than
the Participant’s death or Disability, then the provisions of (a) through
(e) shall apply:

 

(a)                                 The “applicable age” for purposes of this
section is:

 

(1)                                 For any Participant who is an Officer, the
applicable age is 60 with respect to Options and 55 with respect to Equity
Units.

 

(2)                                 For any Participant who is an Employee but
not an Officer, the applicable age is 65.

 

(b)                                Options outstanding at the time of said
Separation from Service will not expire as a result of said Separation from
Service but rather will vest and remain in effect for the remaining term of the
Option.  However, the Committee in its sole discretion may provide at the time
it grants an Option to a Participant that the Option will expire not later than
a fixed period of time after the Participant’s Separation from Service.

 

(c)                                 A fraction of each outstanding grant of
Equity Units will be vested.  The fraction of a grant that will be vested is the
number of Equity Units in that grant, multiplied by a fraction (i) the numerator
of which is the number of months from the beginning of the Performance Period
for that grant through the month in which the Participant’s Separation from
Service occurred and (ii) the denominator of which is the total number of months
in said Performance Period.  Except as otherwise provided by the Committee, any
Equity Units which are not vested will be forfeited.

 

7

--------------------------------------------------------------------------------


 

(d)                                However, if a Participant meets all three of
the following requirements, all Equity Units will be vested and none will be
forfeited:

 

(1)                                 The Participant is 60 or older on the date
of his or her Separation from Service;

 

(2)                                 The Participant was born on or before
January 1, 1954; and

 

(3)                                 The Participant was elected as an Officer
prior to January 1, 2007.

 

(e)                                 The Company will transfer to the Participant
a number of shares of Common Stock equal to the number of the Participant’s
vested Equity Units (determined as provided in (c) or (d), whichever is
applicable, less any shares withheld to cover taxes.  Said transfer shall occur
as of a date or dates determined by the Committee which shall not be earlier
than the Participant’s Payment Date and shall not be later than December 31 of
the Year in which the Participant’s Payment Date occurred.  However, as
permitted by Code §409A, if a Participant’s Payment Date occurs during October,
November, or December, payment shall be considered timely if made by the
fifteenth day of the third month after the month in which the Participant’s
Payment Date occurred.

 

8.3                                Other Separation from Service.  If a
Participant’s Separation from Service occurs under circumstances not covered by
sections 8.1 and 8.2 (i.e. not due to death or Disability and before the
applicable age specified in section 8.2(a)), then the provisions of (a) through
(c) shall apply:

 

(a)                                 If the Separation from Service is not for
“cause”, (i) Options held by the Participant which are exercisable as of the
date of Separation from Service will remain exercisable for a period of three
months after such separation (but in no event after the expiration date of any
such options), and (ii) Options which are not yet exercisable as of the date of
the Separation from Service will be forfeited immediately.  If the Separation
from Service is for “cause”, all options will be forfeited immediately upon
Separation from Service, regardless of whether they were then exercisable.

 

(b)                                All Equity Units then outstanding will be
forfeited, and no payment will be made with respect thereto.  However, if the
Separation from Service is not for “cause”, the Committee may, in its sole
discretion, provide for vesting and payment with respect to all or a portion of
the outstanding Equity Units.  Any such payment shall occur as of a date
determined by the Committee which shall not be earlier than the Participant’s
Payment Date and shall not be later than December 31 of the Year in which the
Participant’s Payment Date occurred.  However, as permitted by Code  §409A, if a
Participant’s Payment Date occurs during October, November, or December, payment
shall be considered timely if made by the fifteenth day of the third month after
the month in which the Payment Date occurred.

 

8

--------------------------------------------------------------------------------


 

When such a payment occurs, the Participant will receive one share of Common
Stock for each vested Equity Unit, less any applicable withholding taxes.  The
Committee’s decision with respect to such payment will be not be binding or
precedential with regard to subsequent Separations from Service by other
Participants.  The Committee may delegate its authority under this paragraph to
the Company’s chief executive officer.  If the Separation from Service is for
“cause”, then any outstanding Equity Units will be forfeited immediately and are
not subject to discretionary payout.

 

(c)           For purposes of this section, the existence of “cause” will be
determined by the Committee by reference to any employment or other agreement or
policy applicable to the Participant.  In addition, the Committee may determine
any of the following to constitute “cause”:   (i) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in 
each case related to the Company or any Subsidiary, (ii) any unlawful or
criminal activity of a serious nature, (iii) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (iv) any material breach of
any employment, service, confidentiality or noncompete agreement entered into
with the Company or any Subsidiary.

 

8.4           Breach of Confidentiality or Noncompete Agreements. 
Notwithstanding anything in the Plan to the contrary, in the event that a
Participant materially breaches the terms of any confidentiality or noncompete
agreement entered into with the Company or any Subsidiary, whether such breach
occurs before or after such Participant’s Separation from Service, the Committee
in its sole discretion may immediately terminate all rights of the Participant
under the Plan and any agreements evidencing an Option or Equity Unit grant then
held by the Participant without notice of any kind.

 

8.5           Payment Date.  A Participant’s “Payment Date” is the first day of
the seventh month after the month in which the Participant’s Separation from
Service occurred.  For example, if a Participant’s  Separation from Service
occurs on May 15, 2007 her Payment Date is December 1, 2007, and payment must
occur on or after December 1, 2007 and on or before March 15, 2008.  If another
Participant’s Separation from Service occurs January 31, 2008, his Payment Date
is August 1, 2008 and payment must occur on or after August 1, 2008 and on or
before December 31, 2008.

 

8.6           Non-Employee Directors.  Sections 8.1 through 8.5 are not
applicable to Options or Equity Units granted to Directors who are not
Employees.  If such an individual has a Separation from Service (i.e. ceases to
be a Director):

 

(a)           He or she may exercise any outstanding Options within 12 months
after ceasing to be a Director (or within such other period as approved by the
Board or Committee at the time the Options were granted).

 

(b)           All Equity Units then held by the Participant will vest.  The
Company will transfer to the Participant a number of shares of Common Stock
equal to the number of the Participant’s outstanding Equity Units.  Said
transfer shall occur as of a date or dates

 

9

--------------------------------------------------------------------------------


 

determined by the Company which shall not be later than December 31 of the Year
in which the Participant ceased to be a Director.  However, as permitted by Code
§409A, if a Participant’s Separation from Service occurs during October,
November, or December, payment shall be considered timely if made by the
fifteenth day of the third month after the month in which the Participant ceased
to be a Director.

 

8.7           Options Not Exercisable After Expiration Date.  Notwithstanding
any provisions of this Section 8 to the contrary, no Option will be exercisable
after its Expiration Date.

 

8.8           Provisions Applicable If a Participant’s Employer Ceases to be a
Subsidiary.  For purposes of sections 8.2 and 8.3, if a Participant’s employer
ceases to be a Subsidiary of the Company due to a sale of stock which qualifies
as a change of control for purposes of Code §409A, and the Participant remains
an employee of that employer, the Participant will be considered to have a
separation from service as of the date the employer ceases to be a Subsidiary. 
The preceding sentence does not apply if, at the time the employer ceases to be
a Subsidiary, the Participant transfers to employment with the Company or
another Subsidiary.

 

9.             Payment of Withholding Taxes.

 

9.1           General Rules.  The Company is entitled to (b) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state and local withholding and employment-related
tax requirements attributable to an Option or Equity Unit, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Equity Unit or a disqualifying disposition of stock received upon
exercise of an Incentive Stock Option, or (c) require the Participant promptly
to remit the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to the Option or
Equity Unit.

 

9.2           Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 9.1 of the Plan by
electing to tender Previously Acquired Shares (including but not limited to the
Shares the acquisition of which triggered the tax obligation), by withholding
shares of Common Stock payable to the Participant under this Plan, or by
payments made pursuant to a Broker Exercise Notice, or by a combination of such
methods.

 

10.           Change of Control Event.

 

10.1         Change of Control Event.  A “Change of Control Event” shall be
deemed to have occurred if any of the following occurs:

 

(a)           Any “Person” (as defined in Section 13(d) of the Exchange Act)
acquires or becomes a beneficial owner (as defined in Exchange Act Rule 13d-3),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities entitled
to vote generally in the election of directors (Voting Securities) or 30% or
more of the outstanding shares of Common

 

10

--------------------------------------------------------------------------------


 

Stock; provided, however, that the following shall not constitute a “Change of
Control Event”:

 

(1)           any acquisition or beneficial ownership by the Company or a
Subsidiary;

 

(2)           any acquisition or beneficial ownership by any employee benefit
plan (or related trust) sponsored or maintained by the Company or a Subsidiary;

 

(3)           any transaction immediately following which more than 70%
respectively, of (i) the combined voting power of the Company’s Voting
Securities and (ii) the Common Stock is then beneficially owned, directly or
indirectly, by all or substantially all of the persons who beneficially owned
Voting Securities and Common Stock immediately prior to such transaction in
substantially the same proportions as their ownership immediately prior to such
acquisition;

 

(b)           Continuing Directors do not constitute a majority of the members
of the Board;

 

(c)           Consummation of a reorganization, merger or consolidation of the
Company (other than a merger or consolidation with a subsidiary of the Company),
unless immediately following such reorganization, merger or consolidation, all
or substantially all of the persons who were the beneficial owners,
respectively, of Voting Securities and Common Stock immediately prior to such
reorganization, merger or consolidation beneficially own, directly or
indirectly, more than 70% respectively of (i) the combined voting power of the
then outstanding Voting Securities and (ii) the then outstanding shares of
Common Stock of the corporation resulting from such reorganization, merger or
consolidation in substantially the same proportions as their ownership of the
Voting Securities and Common Stock as the case may be, immediately prior to such
reorganization, merger or consolidation;

 

(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 70%, respectively, of
(i) the combined voting power of the then outstanding Voting Securities and
(ii) the then outstanding shares of Common Stock of such corporation is then
beneficially owned, directly or indirectly, by all or substantially all of the
persons who were the beneficial owners respectively of the Voting Securities and
Common Stock immediately prior to such sale or other disposition in
substantially the same proportions as their ownership of the Voting Securities
and Common Stock, as the case may be, immediately prior to such sale or other
disposition;

 

(e)           The Company enters into a letter of intent, an agreement in
principle or a definitive agreement relating to a “Change in Control Event”
described in (a), (b), (c) or (d) that ultimately results in such a “Change of
Control Event”, or a tender or exchange offer or proxy contest is commenced
which ultimately results in such a “Change in Control Event”.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding anything stated above, a “Change of Control Event” shall not be
deemed to occur with respect to a Participant if the acquisition or beneficial
ownership of the 30% or greater interest referred to in (a) is by the
Participant or by a group, acting in concert, that includes the Participant or a
majority of the then combined voting power of the then outstanding Voting
Securities (or voting equity interests) of the surviving corporation or of any
corporation (or other entity) acquiring all or substantially all of the assets
of the Company shall, immediately after a reorganization, merger, consolidation
or disposition of assets referred to in (c) or (d), be beneficially owned,
directly or indirectly, by the Participant or by a group, acting in concert,
that includes the Participant

 

10.2         Code §409A Event.  A “Code §409A Event” is a Change of Control
Event (as defined in section 10.1) that qualifies as a change in control event
for purposes of Code §409A and any applicable regulations.

 

10.3         Continuing Directors.  Continuing Directors means:

 

(a)           individuals who, on January 1, 2001, are Directors;

 

(b)           individuals elected as Directors after January 1, 2001 for whose
election proxies are solicited by the Board; or

 

(c)           individuals elected or appointed by the Board to fill vacancies on
the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships, provided that a Continuing Director shall not
include an individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the threatened election
or removal of directors (or other actual or threatened solicitation of proxies
or consents) by or on behalf of any person other than the Board.

 

10.4         Acceleration of Vesting.  If a Change of Control Event occurs,
(a) all Options will become immediately exercisable in full and will remain
exercisable for the remainder of their terms, regardless of whether the
Participants to whom such Options have been granted remain in the employ or
service of the Company or any Subsidiary; and (b) all Equity Units then held by
Participants will vest and be payable as follows:

 

(a)           If the Change of Control Event qualifies as a Code §409A Event,
all Equity Units then held by Participants will vest and be payable immediately.

 

(b)           If the Change of Control Event does not qualify as a Code §409A
Event:

 

(1)           All Equity Units which would not have been vested immediately
before the Change of Control Event if the Participant then had a Separation from
Service will vest and be paid as soon as administratively feasible during the
year in which the Change of Control Event occurred.

 

12

--------------------------------------------------------------------------------


 

(2)           All Equity Units which would have been vested immediately before
the Change of Control Event if the Participant then had a Separation from
Service will vest and will be paid as of whichever of the following dates is
earlier:

 

(A)          As soon as administratively feasible in the Year after the Year in
which the Performance Period for the Equity Unit ends.

 

(B)           During the seventh month after the month in which the
Participant’s Separation from Service occurs.

 

10.5         Cash Payment.  If a Code §409A Event occurs, then the Board or
Committee may, without the consent of any Participant affected thereby,
terminate the Plan and all substantially similar plans.  Upon such termination,
all Participants will receive the following amounts as payment for their
outstanding Options or Equity Units:

 

(a)           With respect to the shares of Common Stock subject to Options, as
of the effective date of any such Change of Control Event, cash in an amount
equal to the excess of the Fair Market Value of such shares immediately prior to
the effective date of such Change of Control Event over the exercise price per
share of such Option.

 

(b)           With respect to the Equity Units, cash in an amount equal to the
Fair Market Value (determined immediately prior to the effective date of the
Change of Control Event), of the shares of Common Stock represented by such
Equity Units.

 


ANY SUCH TERMINATION MUST OCCUR DURING THE 1 MONTH PERIOD PRECEDING OR THE 12
MONTH PERIOD FOLLOWING THE CODE §409A EVENT.  THE CASH PAYMENTS MUST BE
COMPLETED WITHIN 12 MONTHS AFTER THE PLAN IS TERMINATED.

 

10.6         Gross-Up for Change of Control Payments.  If, with respect to a
Participant, the acceleration of the vesting of an Option or Equity Unit as
provided in Section 10.4 (which acceleration could be deemed a “Payment” within
the meaning of Code § 280G(b)(2)) or the payment of cash in exchange for all or
part of an Option or Equity Unit as provided in Section 10.5, together with any
other payments which such Participant has the right to receive from the Company
or any corporation that is a member of an “affiliated group” (as defined in Code
§ 1504(a) without regard to Code § 1504(b)) of which the Company is a member,
would constitute an “excess parachute payment” (as defined in Code §
280G(b)(1)), and therefore be subject to the excise tax imposed under Code §
4999, then the Participant shall be entitled to receive an additional cash
payment from the Company in an amount such that the Participant would be in the
same financial position as if there were no excise tax imposed on such
payments.  That is, if any amount paid pursuant to this Plan is subject to the
excise tax imposed by Code § 4999, the Company shall pay the Participant an
additional amount such that, after payment by the Participant of all income
taxes and excise taxes imposed upon such additional payment, the Participant
will retain a portion of the additional payment equal to the excise tax.  For
this purpose, the Company shall assume that the Participant’s income is taxed at
the highest federal and state marginal rate then in effect.

 

13

--------------------------------------------------------------------------------


 

11.           Rights of Eligible Recipients and Participants; Transferability.

 

11.1         Employment.  Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
of any Employee or Participant at any time, nor confer upon any Employee or
Participant any right to continue in the employ of the Company or any
Subsidiary.

 

11.2         Rights as a Shareholder.  As a holder of Options or Equity Units, a
Participant will have no rights as a shareholder unless and until the Options
are exercised or the Equity Units are paid in the form of Common Stock. 
However, as part of any grant of Equity Units, the Board or Committee may
provide that a Participant will be entitled to receive cash distributions
equivalent to the dividends paid from time to time on the Common Stock
underlying such Units.

 

11.3         Restrictions on Transfer.  Any Option or Equity Unit granted under
this Plan shall by its terms be non-transferable by the grantee other than by
will or the laws of descent and distribution and shall be exercisable during the
grantee’s lifetime only by the grantee or by the grantee’s guardian or legal
representative, except that a Non-Qualified Stock Option may, if the Option
Agreement so provides, also be transferable to members of the grantee’s
immediate family, to a partnership whose members are only the optionee and/or
members of the grantee’s immediate family, or to a trust for the benefit of only
the grantee and/or members of the grantee’s immediate family.  “Immediate
Family” for purposes of this section includes only the grantee’s spouse,
parents, children, and other direct descendants of the grantee and his or her
spouse (including children and other descendants by adoption).

 

11.4         Non-Exclusivity of the Plan.  Nothing contained in the Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.

 

12.           Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to the Plan,
unless (a) there is in effect with respect to such shares a registration
statement under the Securities Act and any applicable state securities laws or
an exemption from such registration under the Securities Act and applicable
state securities laws, and (b) there has been obtained any other consent,
approval or permit from any other regulatory body which the Committee, in its
sole discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

14

--------------------------------------------------------------------------------


 

13.           Plan Amendment, Modification and Termination

 

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable.  However, no amendments to the Plan will be effective without
approval of the stockholders of the Company if stockholder approval of the
amendment is then required pursuant to Code § 422 or the rules of the New York
Stock Exchange.  No termination, suspension or amendment of the Plan may
adversely affect any outstanding award without the consent of the affected
Participant; provided, however, that this sentence will not impair the right of
the Committee to take whatever action it deems appropriate under Sections 4.3
and 10.4.

 

14.           Effective Date and Duration of the Plan

 

The Plan is effective as of January 1, 2001.  However, no Options will be
granted prior to the date the Plan is approved by the Company’s shareholders,
and any Equity Units granted prior to the Company’s 2001 annual meeting will be
cancelled if the shareholders fail to approve the Plan at that meeting.  The
Plan will terminate at midnight on December 31, 2010, and may be terminated
prior to such time to by Board action, and no Options or Equity Units will be
granted after such termination.  Awards outstanding upon termination of the Plan
may continue to be exercised, or become free of restrictions, in accordance with
their terms.

 

15.           Miscellaneous

 

15.1         Governing Law.  The Plan will be construed in accordance with the
laws of Missouri.

 

15.2         Successors and Assigns.  The Plan will be binding upon and inure to
the benefit of the successors and permitted assigns of the Company and the
Participants.

 

15.3         Code §409A.  The Plan is intended to satisfy all applicable
requirements of Code §409A and will be construed in light of that intent.  The
Committee may modify the Plan and Options or Equity Units granted pursuant to
the Plan to the extent the Committee deems necessary to comply with Code §409A,
even if such modifications adversely affect outstanding Options and Equity
Units, provided the Committee determines that such modifications are necessary
to avoid adverse tax consequences.

 

 

APPROVED IN BEHALF OF THE COMPANY

 

 

 

 

 

By:

 

 

 

  E. H. Seashore, Vice President

 

 

 

 

 

Date Signed:                                                , 2008

 

15

--------------------------------------------------------------------------------